Exhibit 10.27
June 16, 2010
Meredith Calvert
Callidus Software, Inc.
9050 Capital of Texas Hwy North
Suite 260
Austin, TX 78759
Dear Meredith:
Congratulations on your new position as Senior Vice President, Customer Support
and Services effective June 18, 2010, reporting to Leslie Stretch, President and
Chief Executive Officer.
Your starting salary will be $200,000.00 per year, which equals $16,666.67 per
month, subject to periodic review. In addition, you will be eligible to
participate in an annual executive incentive compensation plan of 60% of your
base salary which may be over or under achieved based upon Company performance
and your ability to meet your objectives under the plan. As a further incentive,
we will recommend to the Board of Directors that you be granted a non-qualified
option (the “Option”) to purchase 75,000 shares of Callidus Software Inc. common
stock subject to the terms and conditions of the Company’s stock plan, and the
Company’s policies and procedures. Such Option shall be granted effective as of
the last trading day of a month in which no trading restrictions or trading
freeze are in place under the Company’s Insider Trading Policy in accordance
with the Company’s Equity Award Administration Policy currently in effect
(Administration Policy), which in this case is expected to be the last trading
day of July 2010 (the “Grant Date”).The Option shall vest over a period of four
years in equal monthly installments and shall have an exercise price equal to
the fair market value of Callidus common stock on the Grant Date, determined in
accordance with the 2003 Stock Incentive Plan, as amended.
In addition, we will recommend to the Board that you be awarded 35,000 shares of
Callidus common stock in the form of restricted stock units (the “RSU”), subject
to the terms and conditions of the Company’s 2003 Stock Incentive Plan and the
Company’s policies and procedures.
Such RSU shall be awarded effective on the last trading day of a month in which
no trading restrictions or trading freeze are in place under the Company’s
Insider Trading Policy in accordance with the Administration Policy, which is
expected to be the last trading day of July 2010 (“Award Date”); and the RSU
shall vest over a period of three years in quarterly installments on the
Company’s standard vesting dates which are the on the last trading days of each
January, April, July and October.
Vesting of the Option and RSU are each subject to your continued employment with
the Company on each applicable vesting date.
As a new member of executive management, we will also recommend to the Board
that you be classified as a Section 16 officer of Callidus, and that you should
therefore be granted benefits in connection with a corporate change of control
and indemnification in the case of litigation. Copies of our Board approved
Change of Control Agreement and Indemnification Agreement are included for your
review and execution. You will need to execute and return these agreements to me
for them to become effective.

 



--------------------------------------------------------------------------------



 



The Company is an “at will” employer, which means that the employment
relationship may be terminated at any time by either the Company or by you, with
or without notice and with or without cause. By signing below, you acknowledge
that your employment at Callidus is for an unspecified duration, and neither
this letter, nor your acceptance thereof, constitutes a contract of employment.
Should you be involuntarily terminated other than for cause at any time, you
shall receive a 7-month base pay severance payment (lump sum) and payment of
your applicable COBRA for 7 months, in return for signing a full release of
rights.
Upon separation from the Company for any reason, you also agree to return to the
Company any equipment that has been provided to you or reimburse the Company the
cost for such equipment. The Company reserves the right to deduct such costs
from any final payments made to you in accordance with state and federal laws.
Welcome to the Executive Team!
Sincerely,
/s/ Leslie Stretch
 
Leslie Stretch
President and Chief Executive Officer
Callidus Software Inc.
I accept the terms of this letter and agree to keep the terms of this letter
confidential.

         
/s/ Meredith Calvert
  6/16/10    
 
Signature of Meredith Calvert
 
 
Date    

 